Name: 2005/61/EC: Commission Decision of 27 January 2005 concerning protection measures in relation to Newcastle disease in Bulgaria and repealing Decision 2004/908/EC (notified under document number C(2005) 145)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  Europe
 Date Published: 2005-01-28; 2005-10-14

 28.1.2005 EN Official Journal of the European Union L 25/69 COMMISSION DECISION of 27 January 2005 concerning protection measures in relation to Newcastle disease in Bulgaria and repealing Decision 2004/908/EC (notified under document number C(2005) 145) (Text with EEA relevance) (2005/61/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) On 23 December 2004 Bulgaria confirmed an outbreak of Newcastle disease in the administrative district of Kardzhali in Bulgaria. In order to reduce the risk of introduction of the disease into the Community, Commission Decision 2004/908/EC of 23 December 2004 concerning protection measures in relation to Newcastle disease in Bulgaria (3) was adopted as an immediate measure to suspend imports of live poultry, ratites, farmed and wild feathered game birds and hatching eggs of these species from Bulgaria. (2) Bulgaria has communicated further information on the disease situation and requested regionalisation to allow lifting of the suspension for the country other than the administrative district of Kardzhali, since the situation in the rest of the country appears to be satisfactory. (3) Therefore the measures adopted by the Commission in relation to the outbreak of Newcastle disease in Bulgaria should be amended accordingly and Decision 2004/908/EC should be repealed and replaced by this Decision. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports from the administrative district of Kardzhali in Bulgaria of live poultry, ratites, farmed and wild feathered game and hatching eggs of these species. Article 2 Member States shall suspend imports from the administrative district of Kardzhali in Bulgaria of: (a) fresh meat of poultry, ratites, farmed and wild feathered game; and (b) meat preparations and meat products consisting of, or containing meat of the species referred to in point (a). Article 3 1. By way of derogation from Article 2(a) and (b), Member States shall authorise imports of the products covered that Article which have been obtained from poultry, ratites, farmed and wild feathered game coming from the administrative district of Kardzhali in Bulgaria and which were slaughtered or killed before 16 November 2004. 2. In the veterinary certificates accompanying consignments of the products referred to in paragraph 1, the following words shall be included: Fresh poultry meat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat (4) in accordance with Article 3(1) of Decision 2005/61/EC.. 3. By way of derogation from point (b) of Article 2 of this Decision, Member States shall authorise imports of meat products consisting of, or containing meat of poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to in points B, C or D in Part IV of the Annex to Commission Decision 97/222/EC (5). Article 4 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 5 Decision 2004/908/EC is repealed. Article 6 This Decision shall apply until 16 May 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 27 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected in OJ L 191, 28.5.2004, p. 1). (3) OJ L 381, 28.12.2004, p. 82. (4) Delete as appropriate (5) OJ L 89, 4.4.1997, p. 39. Decision as last amended by Decision 2004/857/EC (OJ L 369, 16.12.2004, p. 65).